Citation Nr: 0023343	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-46 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Basic eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The deceased veteran has verified military service from 
January 1958 to August 1977.  The appellant is the deceased 
veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the benefits 
sought on appeal.  These matters were previously before the 
Board in April 1998 and were remanded to the RO for 
additional development.  That development has been completed 
to the extent possible.  The claims are ready for 
adjudication.  

During the course of the appeal, pension benefits were 
granted.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained.  

2. The veteran died on June [redacted], 1994; the immediate cause of 
death was listed as cardiorespiratory arrest secondary to 
inanition from widespread cancer as a consequence of 
disseminated pancreatic cancer.  Chronic pancreatitis and 
diabetes were deemed significant conditions contributing 
to death but not resulting in the underlying cause of 
death.  

3. The veteran had active service in Vietnam during the 
Vietnam era. 

4. During his lifetime, the veteran was service-connected for 
hypertension, evaluated as zero percent disabling.  

5. No competent evidence has been submitted to show that the 
veteran's death was caused, hastened or substantially or 
materially contributed to by exposure to herbicide agents 
or any other incident during service.  

6. There is no legal recourse to grant DEA benefits.  


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The eligibility requirements for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35 have not been 
met.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Court has held that there is some duty to assist a 
claimant in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a), depending on the particular 
facts in each case.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Pursuant 
to the 1998 Board remand, the RO requested additional private 
medical evidence upon which to evaluate the appellant's 
claim.  In May 1998, the RO notified the appellant that it 
was her ultimate responsibility to ensure that private 
medical records were submitted in support of her claim.  In 
July 1998, the appellant submitted private medical records 
from Scott County Memorial Hospital, Dr. W. Pretila, Dr. I. 
Castro, Humana Hospital Kissimmee, and Kings Daughters' 
Hospital.  The Board observes that a response has yet to be 
received from Muhlenberg Hospital.  In this regard, the Board 
determines that to the extent possible, VA has obtained all 
available treatment records.  The facts and circumstances 
surrounding this appeal are such that no further action is 
warranted.  


I. Service Connection for the Cause of Death

At the outset, the veteran was service-connected for 
hypertension during his lifetime.  The death certificate 
reveals the approximate interval between onset of 
cardiorespiratory arrest and death was minutes.  The onset of 
inanition from widespread cancer to death was two months and 
disseminated pancreatic cancer was unknown.  The death 
certificate reveals that chronic pancreatitis and diabetes 
were other significant conditions contributing to death but 
not resulting in the underlying cause of death.  The manner 
of death was by natural causes.  An autopsy was performed.  

The appellant contends that her husband's death was due to 
Agent Orange exposure in Vietnam and that she is entitled to 
dependency and indemnity compensation as a result of her 
status therefrom.  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) if a service-connected 
disability either caused or contributed substantially or 
materially to the cause of the veteran's death.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Furthermore, DIC payments may be based on total disability of 
the veteran due to a service-connected disability.  See 38 
U.S.C.A. § 1318 (West 1991).  The disability must have been 
incurred in service, or was proximately due to a service-
connected disability.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).  The United States Court of 
Veterans Appeals (Court) held in Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), that the first requirement for service 
connection for the cause of the veteran's death is that the 
current disability must be the condition that caused the 
veteran's death.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  See 38 U.S.C.A. § 
1116 (West 1991 & Supp. 1999).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma and malignant 
ganglioneuroma.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) 
(1999).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); McManaway v. West, 13 Vet. App. 60 
(1999).  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The Court has held that a 
well-grounded claim is one that is plausible, that is 
meritorious on its own or capable of substantiation.  If a 
claimant has not presented a well-grounded claim, his or her 
appeal must fail.  See 38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).  Under the law, a claim for benefits need 
not be conclusive, but it must be accompanied by evidence.  
See Mattern v. West, 12 Vet. App. 222 (1999).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A review of the service medical records from January 1958 to 
March 1977 are silent as to any evaluation, treatment, or 
diagnosis for a disease or disorder that is listed as a cause 
of the veteran's death.  Serial physical examinations 
completed in April 1971 and December 1974 do not refer to any 
conditions listed on the death certificate.  The March 1977 
separation examination reveals that the veteran medicated for 
hypertension and is silent as to cardiac disorders and 
disorders of the skin and lymphatics.  The separation 
examination bears a notation by the examiner that the skin is 
unchanged since the last examination.  The DD-214 reveals the 
decedent received the Vietnam Service Medal, the Republic of 
Vietnam Cross of Gallantry, the Vietnam Campaign Medal, and 
the Republic of Vietnam Meritorious Unit Commendation.  

Private treatment records from Kings Daughters' Hospital, 
Scott County Memorial Hospital, Dr. W. Pretila, and Dr. 
Castro dated for the period of 1981 to 1985 reflect, inter 
alia, admissions and evaluations for internal/ external 
hemorrhoids, accelerated hypertension, sliding hiatal hernia 
without gastroesophageal reflux, duodenal ulcer, polycythemia 
vera, mild essential hypertension, mild prostatic 
hypertrophy, urinary tract infection, abdominal pain 
secondary to acute pancreatitis, alcoholic abuse, and 
borderline diabetes mellitus.  Chest x-rays dated in 1981 and 
1983 reflect no active pulmonary or cardiovascular changes/ 
abnormalities.  In January 1985, the veteran was admitted to 
Scott County Memorial Hospital for an acute abdomen.  The 
final diagnoses were bleeding esophageal varices, duodenal 
bulb ulcer, acute pancreatitis, probable left subphrenic 
abscess, left pleural effusion, and anemia secondary to 
bleeding.  The veteran was transferred to a VA Hospital in 
Louisville, Kentucky.  

VA treatment records dated from 1981 to 1985 reveal that the 
veteran was evaluated for, inter alia, necrotic hemorrhoids, 
gastritis, bleeding peptic ulcer, duodenal ulcer, 
polycythemia vera, acute pancreatitis, diabetes, bleeding 
esophageal varices, esophageal stricture, probable left 
subphrenic abscess, left pleural effusion, left lower lobe 
pneumonia, pneumothorax, and anemia.  A computerized axial 
tomography (CT) scan of the abdomen showed left subphrenic 
abscess.  A gastrotomy revealed a large gastric ulcer.  

Treatment records from Humana Hospital Kissimmee dated in 
January 1986 reflect diagnoses of acute and chronic 
pancreatitis.  The impressions on admission were acute 
pancreatis, peptic ulcer disease, and dehydration secondary 
to vomiting and poor oral intake, malnutrition, and rule out 
chronic alcoholism.  The CT scan of the abdomen reflects 
focal enlargement of the tail of the pancreas consistent with 
an inflammatory or neoplastic mass.  There was no acute 
intrathoracic process and the bowel was nonobstructed.  

In pertinent part, VA treatment records dated between January 
1987 and March 1987 to include the report of the March 1987 
compensation and pension examination reflect diagnoses of 
peptic ulcer disease with no active ulcer; subphrenic abscess 
by history; esophageal stricture; heart disease by history, 
not found at the time of the examination; and, borderline 
hypertension, not controlled.  

Medical records from Osler Medical dated in April 1991 
include the following diagnostic impressions: (1) alcohol 
abuse - severe with secondary recurrent pancreatitis leading 
to pancreatic insufficiency; (2) possible hypertension; (3) 
chest pain, possibly secondary to recurrent cardiac ischemia 
versus GERD or other acid-peptic disease; (4) tobacco abuse; 
(5) history of colonic polyps; (6) historic polycythemia 
vera; and (7) chronic malnutrition.  In regards to the 
polycythemia vera, the physician noted that he was suspect of 
the diagnosis and wondered if the patient had secondary 
polycythemia secondary to tobacco usage.  

VA records for the period from January to May 1994 reflect 
evaluations for an epigastric mass.  The discharge diagnosis 
following an April 1994 admission was end stage alcoholic 
with end stage pancreatic disease.  The CT scan revealed that 
the liver was markedly enlarged with biliary obstruction and 
a large mass lesion involving the head and body of the 
pancreas with numerous coarse calcifications.  The 
radiologist's impression was pancreatic or peripancreatic 
mass.  He reported that he was uncertain whether it 
represented neoplasia or post inflammatory psuedomass.  Other 
entries reflect polycythemia vera, chronic pancreatitis, 
severe cigarette abuse, insulin dependent diabetes mellitus - 
probable poor control, neuropathy right and left upper 
extremities, malabsorption syndrome, and cachexia secondary 
to ethanol abuse.  A May 1994 entry reflects that the large 
epigastric mass was not found four months earlier.  The mass 
as seen on CT was read as a large calcified mass in the head 
of the pancreas consistent with chronic pancreatitis.  The 
current assessment was rule out malignant epigastric mass.

On June 1, 1994, the veteran was admitted to Holmes Regional 
Medical Center to rule out gastrointestinal (GI) bleed; the 
veteran expired "uneventfully" [several days later] in a 
cachectic state.  The discharge summary written by the 
attending physician remarks that he felt he could not sign 
the death certificate solely attributing the patient's demise 
to malnutrition.  An autopsy was performed that revealed 
widely metastatic pancreatic cancer, invading the chest and 
abdominal walls, the mesenteric area, the liver, and the 
heart.  The terminal hospital record reflects that the cause 
of death was attributed to (1) cardiorespiratory arrest 
secondary to progressive inanition from widespread metastatic 
pancreatic cancer, (2) history of alcoholism, and (3) chronic 
calcific pancreatitis with exocrine and endocrine pancreatic 
insufficiency.  

A June 1994 letter from the VA outpatient clinic reflects 
that the veteran participated in the VA's Agent Orange 
Registry program.  The letter reflects that the complete 
physical examination, laboratory tests, and x-rays showed 
cirrhosis of the liver due to hepatitis B, carcinoma of the 
pancreas, and diabetes mellitus.  

In August 1994, the appellant submitted a copy of an Agent 
Orange Claim Form apparently completed and signed by the 
veteran in January 1989 and an Agent Orange Veteran Payment 
Program Certificate of Enrollment as support for her claim.  

Based on a comprehensive review of the evidence, the Board 
determines that the appellant's claim for service connection 
for the cause of the veteran's death due to pancreatic cancer 
as secondary to Agent Orange exposure must be denied on two 
grounds.  First, pancreatic cancer is not one of the diseases 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e) (1999).  Therefore, as a matter of law, the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide agent in service is not for 
consideration with respect to pancreatic cancer.  See 64 Fed. 
Reg. 59232-59243 (November 2, 1999); see also McCartt v. 
West, 12 Vet. App. 164 (1999) (holding that the presumption 
of exposure to Agent Orange is afforded the veteran only if 
he served in the Republic of Vietnam and has one of the 
regulatory enumerated conditions).  To the extent the law is 
dispositive on the appealed issue, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  

Second, the Board finds there is no competent medical 
evidence in the record suggesting a direct causal link 
between any alleged herbicide exposure while in Vietnam and 
the subsequent development of pancreatic cancer.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 64 Fed. 
Reg. 59232-59243 (November 2, 1999).  The first indication of 
pancreatic cancer in the record occurs in 1994.  This is well 
over 15 years after service.  More importantly, not one 
clinical record, private or VA, establishes that the deceased 
veteran's pancreatic cancer was caused by Agent Orange 
exposure.  No competent medical evidence has been introduced 
into the record that establishes a nexus between the 
veteran's pancreatic cancer and his alleged exposure to Agent 
Orange, or any other incident, during service.  This analysis 
also extends to the clinical findings (i.e., diabetes 
mellitus and cirrhosis of the liver due to hepatitis B) 
derived from the Agent Orange examination as reported in the 
June 1994 VA letter regarding the Agent Orange examination 
results.  Id.  The medical evidence of record has not 
established that the chronic calcific pancreatitis with 
exocrine and endocrine pancreatic insufficiency as reported 
in the terminal hospital record, or the chronic pancreatitis 
and diabetes as reported in the certificate of death are 
attributable to Agent Orange exposure.  

The only other evidence in support of the claim for service 
connection for the cause of the veteran's death is limited to 
the appellant's lay statements.  The appellant has asserted 
that the cause of the veteran's death is related to Agent 
Orange, or other herbicides.  While it is well established 
that lay evidence is acceptable to prove the occurrence of an 
injury during active duty, see Layno v. Brown, 6 Vet. App. 
465, 469 (1994), the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  In this regard, the 
appellant's statements without a competent medical opinion 
are insufficient to well-ground her claim.  

Next, the Board considers whether service connection for the 
cause of the veteran's death is warranted on a basis that 
does not involve Agent Orange exposure.  The evidence of 
record does not establish or suggest that the service-
connected hypertension in any way contributed to the 
veteran's death.  See 38 C.F.R. § 3.312 (1999).  Further, 
there is no competent medical evidence in the record that 
establishes that the veteran developed pancreatic cancer 
within a year of service or that it was diagnosed or treated 
during service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).  

Since the record does not contain competent medical evidence 
that establishes a nexus or link between the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a); Darby v. Brown, 10 Vet. App 243, 
246 (1997); Ruiz v. Brown, 10 Vet. App. 352, 357 (1997) 
(There must be a nexus between service and the current 
disability to well ground the claim).  Simply, no competent 
evidence has been submitted to show that the veteran's death 
was caused, hastened or substantially or materially 
contributed to by exposure to herbicide agents or any other 
incident during service.  Specifically, the evidence has not 
established that the disseminated pancreatic cancer is 
related to Agent Orange exposure, or that any other listed 
cause of death is related to his military service.  See 
Hensley (Burke) v. West, No. 99-7029, slip op. at 10 (Fed. 
Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997); see also 38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is denied.  


Additional Matters

Notwithstanding the fact that the deceased veteran 
participated in the Agent Orange Registry program and that 
the veteran received an Agent Orange Veteran Payment Program 
Certificate of Enrollment, the claim is not well-grounded.  
At most, the June 1994 VA letter reported clinical findings 
from the Agent Orange registry examination and did not 
establish that the conditions were Agent Orange related.  
Further, entitlement to payment under the Agent Orange 
Veteran Payment Program, even if granted, would not 
automatically entitle her to DIC benefits.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997).  Eligibility for DIC is 
based on meeting the requirements set forth in Chapter 13 of 
Title 38, United States Code.  Because there is no medical 
evidence linking the veteran's death to service, the 
appellant does not have a well-grounded claim for DIC based 
on direct service connection.  See Caluza v. Brown, 7 Vet. 
App. 498; Grottveit, supra.  

In support of her claim for DIC benefits, the appellant 
contends that the sebaceous cysts excised from her husband 
were part of the condition chloracne, that the condition 
resulted from Agent Orange exposure, and that he suffered 
from numerous large blackheads on his back from 1977 through 
1985.  However, contrary to the appellant's contentions, 
there is no competent evidence which indicates that the 
veteran was diagnosed with chloracne during his lifetime.  
Moreover, while the service medical records reflect that the 
veteran did undergo an excision of a right elbow mass in 
March 1977, these same records show that that condition was 
treated and cured.  No further complaints were recorded, and 
there is no evidence of any subsequent follow-up treatment.  
As such, the appellant has not presented any competent 
medical evidence which tends to show that the veteran had a 
skin disability manifested by chloracne, or that any such 
claimed condition was a factor in causing the veteran's 
death.  See Darby and Ruiz, both supra.  In this context, the 
Board must explain that there is a distinction between DIC 
for service connection of the cause of death under 38 
U.S.C.A. § 1310 and DIC based on total disability under 38 
U.S.C.A. § 1318.  DIC (totally disabled veteran) is based on 
two requirements, the veteran must have been totally disabled 
and continuously rated so for a period of 10 years or more 
before death or for 5 years from the date of military 
separation.  See Ruiz v. Brown, 10 Vet. App. 352, 358-359 
(1997).  In this case, the veteran was only service-connected 
for hypertension during his lifetime.  Therefore, the 
claimant cannot now readjudicate the underlying merits of her 
husband's service connection claims to seek DIC entitlement.  

II.  Dependents' Educational Assistance

In June 1995, the appellant essentially asserted a claim for 
benefits as a result of the death of her husband, the 
veteran.  

The legal criteria specifies that Dependents' Educational 
Assistance benefits under Chapter 35 is extended to the 
surviving spouse of a veteran if he or she meets particular 
criteria, and if the veteran's death is attributed by VA to a 
service-connected disability or service incurred disability.  
See 38 U.S.C.A. §§ 3501(b), 3512; 38 C.F.R. § 21.3021(a) 
(1999).  The purpose of the educational program is to assist 
the surviving spouse in preparing to support him or herself 
at a standard of living level which the veteran, but for the 
veteran's death, could have expected to provide for the 
veteran's family.  See 38 U.S.C.A. § 3500 (West 1991).  
Therefore, this claim as it is before the Board, is premised 
on the presumption that service connection has been granted 
for the veteran's death.  However, in view of the Board's 
decision, as set forth above, that service connection is not 
warranted for the veteran's death, the Board is without 
authority to grant the benefit sought on appeal.  The Court 
has held that where, as in the appellant's case, the law and 
not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  See Sabonis at 430.  Therefore, the appellant's claim 
as to Dependents' Educational Assistance benefits under 
Chapter 35 must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

